DETAILED ACTION
This is in response to amended claims filed on 2/7/20, in which Claims 1-16 are presented for examination of which Claims 1 and 16 are in independent form.

Specification
Please include “rules” and “alert” into the title.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1, line 2, please change to read “control a flow…”  (Claims 2-15 are similarly objected to for their dependency).
Claim 1, line 11, should the claim read “set of rules[[;]] determine a pattern match;” or something else? (Claims 2-15 are similarly objected to for their dependency).
Claim 2, line 2, please change to “factor indicates…” (Claim 3 objected to for its dependency).
Claim 3, line 2, please change to “the predefined set of rules…” (also similarly for Claim 5, lines 2 and 3; Claim 6, line 1; Claim 8 line 1; Claim 10, line 1; Claim 14, line 3), (Claims 6, 8 and 10 are objected to for their dependency).
Claim 14, line 3, please change to read “control an application…”
Claim 16, line 10, should the claim read “set of rules[[;]] determine a pattern match;” or something else?
Please review claims to ensure no objections were overlooked.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 11, 12 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7, recites the limitation “the at least one escalation rule…” in lines 1-2.  There is insufficient antecedent basis for the limitations in the claim.
Claim 9, recites the limitation “the clusters of events…” in lines 1-2.  There is insufficient antecedent basis for the limitations in the claim.
Claim 11, recites the limitation “the dynamically variable rules…” in line 2.  There is insufficient antecedent basis for the limitations in the claim.
Claim 12, recites the limitation “the one or more event patterns…” in line 2.  There is insufficient antecedent basis for the limitations in the claim.
Claim 15, recites the limitation “the virtual manager agent…” in line 2.  There is insufficient antecedent basis for the limitations in the claim.
	Please review claims to ensure no antecedent basis issues were overlooked.



Allowable Subject Matter
Claims 1-16 would allowable if the objections and 112 rejections are resolved.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
ROMER et al. (Romer; US 2008/0303902) discloses a virtual management system data processing unit ([0008]) comprising: a communication device arranged to control a flow of data to and from the data processing unit ([0032], [0040] alarms are sent); a processor ([0062] part of 20 Fig 1) for receiving, via the communication device, at least a portion of event data acquired from at least one local data acquisition device (16 of Fig 1 camera), the processor, in response to a set of pre-defined rules ([0032] 20 of Fig 1 compares images using preset rules), operable to: analyze the event data; compare the event data to the set of predefined rules ([0032]), and based on the comparison indicating indicate that a specified event has occurred ([0048], [0050] video analytics alerts are generated whenever the video engine 20 determines that at least one video analytics rule has been violated (step S188 of Fig 10)); generate an alert (Figs 7-12, Fig 8 includes a first alert (inquiry) being sent that the cash drawer has been opened and needs to be monitored at step S164); transmit the alert to a remote device associated with an employee, via the transceiver (the process allows store managers to monitor in real time alarm events such as when returns happen while no customer is present in front of POS counters [0038]; an alarm is generated (step S114) by video engine 20, and sent to an event handler [0040]).
Hammad et al. (Hammad; US 2010/0274691) teaches prior to transmitting of an alert to a remote device a processor is operable to, in response to a set of predefined rules, compare an user account event) with stored historic data (predefined triggering user account events) to determine an event trend (trend type trigger) and selectively send an alert ([0009] determines if the user account event is a triggering event based on the comparison of the observed user account events and the plurality of predefined triggering user account events wherein the predefined triggering user account events comprise usage history/trend type trigger criteria; [0192] compares observed user events with the history or a trend of user account events determine whether a user account alert message should be sent).
Kaundinya et al. (Kaundinya; US 2007/0139212) discloses maintaining details of a management hierarchy organizing management personnel by level ([0022] for alerts to be sent to specific supervisor's computers, maintaining details of the management hierarchy would be necessary), and escalating an alert through the management hierarchy by transmitting the alert to a remote device associated with a member of management personnel ([0030]) at a selected level of the management hierarchy based on an escalation rule ([0031] escalation module 144 of Fig 2 applies different rules to different alerts, so alerts are escalated or presented to different supervisor levels of the organization).
Migdal et al. (Migdal; 2014/0176719) discloses a verification method of a fraudulent activity taking place at a self-checkout terminal that confirms an incident of the fraudulent activity with multiple data generated by monitoring the transaction area and the bagging area of the self-checkout terminal. A human validation is optionally performed to verify machine-identified incidents.  The system can compare the set of detection events for that detector to at least a portion of the transaction data to identify at least one apparent discrepancy in a number of items detected by that detector from a number of items indicated in the portion of transaction data.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685